ITEMID: 001-101537
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: HLASENSKY AND HLASENSKA v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Ganna Yudkivska;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Renate Jaeger;Zdravka Kalaydjieva
TEXT: The applicants, Mr Alois Hlásenský and Mrs Helena Hlásenská, are Czech nationals who were born in 1955 and live in Slavkov u Brna. They are represented before the Court by Mr Petr Živěla, a lawyer practising in Vyškov.
On 6 August 2009 the applicants lodged a constitutional appeal before the Constitutional Court. The constitutional appeal was signed by the applicants and dated 2 August 2009. Attached to it was a power of attorney, dated 6 August 2009.
On 31 August 2009 the Constitutional Court informed the applicants and the attorney that the constitutional appeal had to be written by the legal representative. They were invited to rectify the shortcoming by resubmitting the constitutional appeal, written by the attorney, within twenty days. The Constitutional Court noted that in case of failure on the part of the applicants, the constitutional appeal would be rejected under Section 43 § 1 a) of the Constitutional Court Act.
On 10 September 2009 the applicants' attorney sent to the Constitutional Court a letter in which he stated that he had been representing the applicants from the very beginning of the proceedings and that, after consulting the applicants, he would not supplement the constitutional appeal in any way.
On 24 September 2009 the Constitutional Court rejected the constitutional appeal, holding that the applicants had failed to rectify its shortcomings in due time. It also noted that one of the applicants had lodged several constitutional appeals in the past and had previously been invited to rectify his submissions, and hence was well aware of the formal requirements.
Pursuant to Section 30 (1), natural and legal persons must be represented by an attorney before the Constitutional Court.
Section 43 (1) (a) provides that the Rapporteur shall, by preliminary ruling, reject the application if the applicant fails to rectify defects in the application in the time-limit set.
